ORDER
PER CURIAM:
On June 29, 1999, the appellant filed a notice of appeal to the United States Court of Appeals for the Federal Circuit. On June 30, 1999, this Court purported to issue an order denying en banc review of the three-judge panel opinion affirming the decision of the Board of Veterans’ Appeals. Noting that this Court lacked jurisdiction to issue its June 30, 1999, order, it is
ORDERED that the June 30, 1999, order denying en banc review is REVOKED and withdrawn from publication in the Veterans Appeals Reporter.